                                                                                           FILED
                                                                                  2018 Oct-03 AM 10:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

JAMAL HENLEY,                          )
                                       )
             Plaintiff,                )
                                       )
      vs.                              )       7:18-cv-1291-LSC
                                       )
Social Security Administration,        )
c/o Nancy A. Berryhill,                )
                                       )
             Defendant.                )

                          MEMORANDUM OF OPINION

I.    Introduction

      Presently before this Court is a Motion to Dismiss the Complaint for lack of

subject matter jurisdiction and/or failure to state a claim for which relief may be

granted under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), or in the

alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure, filed by the defendant, the United States. (Doc. 2.) Plaintiff, Jamal

Henley, has responded in opposition to the motion. (Doc. 4). For the reasons that

follow, the motion is due to be granted and this action dismissed.

II.   Background




                                           1
       On May 11, 2015, Plaintiff filed applications for a period of disability,

disability insurance benefits, and Supplemental Security Income pursuant to the

Social Security Act. 1 An Administrative Law Judge denied Plaintiff’s applications

in a written decision dated April 12, 2017. Plaintiff appealed to the Social Security

Administration’s (“SSA’s”) Appeals Council, but on August 29, 2017, the

Appeals Council sent him notice of its denial of review and of his right to

commence a civil action within 60 days by filing a complaint in the U.S. District

Court for the judicial district in which he lives. (Doc. 1, Exh. 1, at 12.)

       On March 2, 2018, Plaintiff filed a pro se complaint against the “Social

Security Administration c/o Nancy A. Berryhill” in the Circuit Court of

Tuscaloosa County, Alabama, in case number CV-2018-42. The complaint sought

review of the administrative decisions of the SSA concerning Plaintiff’s

applications for disability benefits. Plaintiff served the SSA 2 on May 18, 2018, and a

return of service was entered on the Tuscaloosa County Circuit Court’s docket on

May 22, 2018. On June 22, 2018, Plaintiff filed a motion for default judgment for

disability benefits. The United States was never served, and the United States


1
       The Social Security Administration administers a national plan of contributory social
insurance for retired or disabled persons and their survivors and dependents under the Social
Security Act, 42 U.S.C. § 1305.
2
       The SSA is an independent agency of the United States, with a national office located
6401 Security Blvd., Windsor Park Bldg., Baltimore, MD 21235.

                                             2
Attorney’s Office for the Northern District of Alabama received its first notice of

Plaintiff’s pro se complaint on August 9, 2018, when it was forwarded from the

SSA. On August 13, 2018, the United States removed the case from the Circuit

Court of Tuscaloosa County, Alabama to this Court.

III.   Discussion

       A motion to dismiss for lack of subject-matter jurisdiction filed pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure challenges a court’s statutory

or constitutional power to adjudicate a case. Sections 405(g) and (h) of Title 42 of

the United States Code limit judicial review of the Commissioner of the SSA’s final

administrative decisions. These provisions are the exclusive basis for jurisdiction in

cases arising under the Social Security Act, providing as follows:

              Any individual, after any final decision of the Commissioner of
       Social Security made after a hearing to which he was a party,
       irrespective of the amount in controversy, may obtain a review of such
       decision by a civil action commenced within sixty days after the
       mailing to him of notice of such decision or within such further time as
       the Commissioner of Social Security may allow. Such action shall be
       brought in the district court of the United States for the judicial
       district in which the plaintiff resides, or has his principal place of
       business, or, if he does not reside or have his principal place of
       business within any such judicial district, in the United States District
       Court for the District of Columbia. . . .

             No findings of fact or decision of the Commissioner of Social
       Security shall be reviewed by any person, tribunal, or governmental
       agency except as herein provided. No action against the United States,
       the Commissioner of Social Security or any officer or employee

                                           3
       thereof shall be brought under section 1331 or 1346 of Title 28, United
       States Code, to recover on any claim arising under this subchapter.


42 U.S.C. § 405(g), (h). Congress has thus explicitly stated that, in claims arising

under the Social Security Act, judicial review is permitted only in accordance with

42 U.S.C. § 405(g), as limited by § 405(h). See, e.g., Shalala v. Ill. Council on Long

Term Care, Inc., 529 U.S. 1, 8-9 (2000). Plaintiff was given actual notice of these

appeal rights and limitations in the correspondence Plaintiff attached to his

complaint. (Doc. 1, Exh. 1.) Accordingly, Plaintiff had to have commenced his civil

action in the federal district court for the judicial district in which he resides on or

before November 2, 2017 (August 29, 2017, plus 60 days, plus 5 days for presumed

receipt from mailing). 3 However, there is no dispute that Plaintiff filed his civil

action in state court, four months past the deadline.

       Assuming without deciding that the United States’s removal of Plaintiff’s

state-court case to this Court suffices to bring this action within § 405(g)’s



3
        The Commissioner of the SSA, by regulations published December 9, 1976, in the Federal
Register, 41 F.R. 53792, 20 C.F.R. § 422.210(c), has interpreted “mailing” as the date of receipt
by the individual of the Appeals Council’s notice of denial of request for review of the presiding
officer’s decision or of the Appeals Council’s decision. See also 20 C.F.R. § 404.981. The date of
receipt is presumed to be five days after the date of such notice, unless there is a reasonable
showing to the contrary made to the Appeals Council. See 20 C.F.R. §§ 404.901, 422.210(c). The
Commissioner has interpreted this provision to mean that a complaint is timely filed if it is filed
within sixty-five days of the date on the Appeals Council notice. See also 20 C.F.R. §§ 404.901,
404.981, 422.210(c).


                                                4
directive that the action be filed in federal district court, 4 Plaintiff could attempt to

cure the untimely filing by establishing that he qualifies for an extension of the 60-

day deadline through equitable tolling. However, courts are clear that the SSA

Commissioner, not the courts, is usually the proper entity to decide whether a

federal civil action should be allowed to proceed despite being filed out of time. In

Bowen v. City of New York, the Supreme Court ruled that the 60-day period

specified in § 405(g) of the Social Security Act is a period of limitation, which in a

rare case can be tolled by the Commissioner or the courts. 476 U.S. 467, 480

(1986). The Court stated, however, that in most cases the Commissioner should

make the determination whether to extend the 60-day period and that only “where

the equities in favor of tolling the limitation period are so great that deference to

the agency’s judgment is inappropriate,” should the courts extend the period. Id.

(quoting Mathews v. Eldridge, 424 U.S. 319, 330 (1976)).

       Here, Plaintiff has made no allegation that he pursued an out-of-time appeal

with the Commissioner, nor has he demonstrated to this Court that exigent

circumstances exist that would favor equitable tolling. In short, Plaintiff has failed

to allege that he exhausted available administrative remedies as required by 42



4
       The United States’s removal was proper under 28 U.S.C. §§ 1441(a)(1), (f) and
1442(a)(1). See also City of Jacksonville v. Department of Navy, 348 F. 3d 1307, 1310-1311 (l1th Cir.
2003).

                                                 5
U.S.C. § 405(g) and (h). Accordingly, this Court cannot exercise jurisdiction of this

case in its present posture.

IV.   Conclusion

      In light of the foregoing, the United States’s motion to dismiss the complaint

(doc. 2) is due to be granted and this case dismissed for lack of subject matter

jurisdiction. A separate closing order will be entered.

      DONE and ORDERED on October 3, 2018.



                                               _____________________________
                                                      L. Scott Coogler
                                                United States District Judge
                                                                                160704




                                           6
